     Case 3:20-cv-02090-MMA-WVG Document 1 Filed 10/23/20 PageID.1 Page 1 of 9



1
     Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St. Suite 780,
4    Woodland Hills, CA 91367
     Phone: 323-306-4234
5
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
     abacon@toddflaw.com
7
     Attorneys for Plaintiff
8
9
                         UNITED STATES DISTRICT COURT
10                     SOUTHERN DISTRICT OF CALIFORNIA
11
      LUIS SEVILLA,                       Case No.: '20CV2090 MMA WVG
12
                  Plaintiff,              COMPLAINT FOR DAMAGES AND
13                                        INJUNCTIVE    RELIEF  FOR
                          v.              VIOLATIONS OF:
14
      CAPITAL ONE,         NATIONAL
15    ASSOCIATION,
                                          1. Rosenthal Fair Debt Collection
16     Defendant(s).                         Practice Act; and
                                          2. California Civil Code. §§ 1798.92,
17
                                             et seq.;

18

19
20

21                                        JURY TRIAL DEMANDED
22
23

24
25

26

27
28

                                         1
                               COMPLAINT FOR DAMAGES
     Case 3:20-cv-02090-MMA-WVG Document 1 Filed 10/23/20 PageID.2 Page 2 of 9



1

2                                     INTRODUCTION
3
          1. The California State Legislature enacted the Rosenthal Fair Debt Collection
4
     Practices Act (“RFDCPA”) with the intention prohibiting debt collectors from
5
6    engaging in unfair or deceptive acts or practices in the collection of consumer debts.
7
     Cal. Civ. Code §1788.1(2)
8
9
          2. In enacting the California’s Identity Fraud Statute, Cal. Civ. Code

10   §§1798.92 et seq., the legislature found that the right to privacy is being threatened
11
     by the indiscriminate collection, maintenance, and dissemination of personal
12

13
     information and the lack of effective laws and legal remedies, and that in order to

14   protect the privacy of individuals, it is necessary that the maintenance and
15
     dissemination of personal information be subject to strict limits. Cal. Civ. Code
16

17   §1798.1(a),(c).

18        3. Luis Sevilla (“Plaintiff”) bring this action against Capital One, National
19
     Association (“Defendant”), due to Defendant’s willful efforts to attempt to collect
20

21   monies from Plaintiff on a debt that they did not incur and do not owe, despite

22   Plaintiff numerously advising Defendant that the debt Defendant sought was a result
23
     of fraud on Plaintiff’s identity. Defendant ignored a police report and other verifiable
24
25   information provided to Defendant, attesting to the fact that the debt sought be

26   Defendant is not by owed by Plaintiff. As a result of Defendant’s conduct, Plaintiff
27
     has been harmed, and their rights as consumers have been violated, as further
28

                                        2
                              COMPLAINT FOR DAMAGES
     Case 3:20-cv-02090-MMA-WVG Document 1 Filed 10/23/20 PageID.3 Page 3 of 9


     detailed below.
1

2         4. Plaintiff makes these allegations on information and belief, with the
3
     exception of those allegations that pertain to a plaintiff, or to a plaintiff’s counsel,
4
     which Plaintiff alleges on personal knowledge.
5
6         5. While many violations are described below with specificity, this Complaint
7
     alleges violations of the statute cited in its entirety.
8
9
          6. Unless otherwise stated, all the conduct engaged in by Defendant took place

10   in California.
11
          7. Any violations by Defendant were knowing, willful, and intentional, and
12

13
     Defendant did not maintain procedures reasonably adapted to avoid any such

14   violation.
15
          8. Unless otherwise indicated, the use of Defendant’s name in this Complaint
16

17   includes all agents, employees, officers, members, directors, heirs, successors,

18   assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
19
     Defendant’s named.
20

21                              JURISDICTION AND VENUE

22        9. Venue is proper in the Southern District of California because Plaintiff
23
     resides in San Diego County, which is within the Southern District of California and
24
25   because Defendant does business in the Southern District of California.

26        10.The Court has subject matter jurisdiction over Plaintiff’s
27
     supplemental jurisdiction over Plaintiff’s claims under the RFDCPA, and
28

                                         3
                               COMPLAINT FOR DAMAGES
     Case 3:20-cv-02090-MMA-WVG Document 1 Filed 10/23/20 PageID.4 Page 4 of 9


     California’s Identity Fraud Statute under 28 U.S.C. §1367(a), because they form part
1

2    of the same case and controversy as Plaintiff’s cause of action under the FDCPA.
3
                                          PARTIES
4
          11.Plaintiff is a “Victim of Identity Theft” as that term is defined by Cal. Civ.
5
6    Code § 1798.93(d), as he is a person who had his personal identifying information
7
     used without authorization by another, to obtain credit, goods, services, money, or
8
9
     property, and did not use or possess the credit, goods, services, money, or property

10   obtained by the identity theft, and filed a police report regarding the use of his
11
     personal identify information.
12

13
          12.Plaintiff is a “consumer(s)” as defined by 15 U.S.C. § 1692a(3), and

14   “debtor(s)” as defined by Cal. Civ. Code §1788.2(h). After all, Plaintiff is natural
15
     persons that were allegedly obligated to pay any debt, as evidenced by Defendant’s
16

17   efforts to seek payment of a debt from them. They are also natural persons from

18   whom Defendant, a debt collector, sought to collect a consumer debt was alleged to
19
     be due and owing from Plaintiff.
20

21        13.Plaintiff is a natural person residing in Chula Vista, California.

22        14. Defendant is a company that at all times relevant herein, did business in the
23
     State of California, County of San Diego, and at the time Defendant first engaged in
24
25   the conduct that resulted in the harm to Plaintiff who resides in San Diego County,

26   California.
27
          15.At all relevant times herein, Defendant was a company engaged, by use of
28

                                        4
                              COMPLAINT FOR DAMAGES
     Case 3:20-cv-02090-MMA-WVG Document 1 Filed 10/23/20 PageID.5 Page 5 of 9


     the mails and telephone, in the business of collecting a debt from Plaintiff which
1

2    qualifies as a “debt,” as defined by 15 U.S.C. §1692a(5), and a “consumer debt,” as
3
     defined by Cal Civ. Code §1788.2(f). The debt Defendant attempted to collect from
4
     Plaintiffs comes in the form of money that Defendant alleged as being owed by
5
6    Plaintiff, resulting from fraudulent charges that were posted to Plaintiff’s account in
7
     which he did not authorize.. Because this unknown individual was given time to
8
9
     make a payment to cure the alleged infraction, he or she was extended credit. After

10   all, pursuant to Black’s Law Dictionary, a “debt” is defined as “a specific sum of
11
     money due by agreement or otherwise,” and “credit”1 is defined, as “[t]he time that
12

13   a seller gives the buyer to make the payment that is due.” Black’s Law Dictionary,

14   9th Edition (2009). While there is no seller or buy here, the concept is the same: the
15
     individual who defrauded Plaintiff’s identity was given time to make a payment
16

17   towards the infraction.

18           16.Defendant regularly attempts to collect debts alleged to be due another, and
19
     therefore is a “debt collector” as defined by the RFDCPA, Cal Civ. Code
20

21   §1788.2(c). Defendant is also “claimant” as that term is defined by Cal Civ. Code

22   § 1798.92(a); after all, by engaging in the conduct described below, Defendant
23
     purported to have a claim for money based on transaction procured through identity
24
25   theft; the transcript at issue is described herein.
26   ///
27
28   1
         It is worth noting that the RFDCPA does not define the term “credit.”
                                             5
                                   COMPLAINT FOR DAMAGES
     Case 3:20-cv-02090-MMA-WVG Document 1 Filed 10/23/20 PageID.6 Page 6 of 9


                                  FACTUAL ALLEGATIONS
1

2          17. In or around April of 2020, Plaintiff’s identify was defrauded. Plaintiff
3
     received a text from Defendant advising him of several transactions that posted to
4
     his credit card account.
5
6          18. After careful review of these transactions, Plaintiff immediately contacted
7
     Defendant to advise them that he did not recognize these transactions and requested
8
9
     to dispute them.

10         19. Plaintiff was advised by Defendant that his account would be credited for
11
     the fraudulent charges. Defendant also stated that their fraud department would
12

13
     investigate the incident.

14         20. Less than a month later, in May of 2020, Plaintiff noticed the fraudulent
15
     charges were posted back to his account. Plaintiff contacted Defendant immediately
16

17   to find out what happened.

18         21. Defendant stated to Plaintiff that their fraud department investigated the
19
     incident and or transactions and determined that Plaintiff allegedly made in person
20

21   transactions with the credit card chip. This was in fact a false accusation. Plaintiff

22   stated to Defendant that he did not authorize the transactions.
23
           22. Defendant informed Plaintiff to file a police report. Plaintiff proceeded to
24
25   file a police report.

26   ///
27
     ///
28

                                           6
                                 COMPLAINT FOR DAMAGES
     Case 3:20-cv-02090-MMA-WVG Document 1 Filed 10/23/20 PageID.7 Page 7 of 9



1

2                     FIRST CAUSE OF ACTION
      VIOLATION OF CONSUMER ROSENTHAL FAIR DEBT COLLECTION
3
                           PRACTICES ACT
4                     (Cal. Civ. Code §§1785.25(a))
5
          23.Plaintiff reincorporates by reference all of the preceding paragraphs.
6
          24. Under Section 1788.17 of the RFDCPA, “[n]otwithstanding any other
7
8    provision of this title, every debt collector collecting or attempting to collect a
9
     consumer debt shall comply with the provisions of Sections 1692b to 1692j,
10
11
     inclusive, of, and shall be subject to the remedies in Section 1692k of, Title 15 of

12   the United States Code.” Cal. Civ. Code §1788.17. Thus, at all times relevant herein,
13
     by engaging in conduct that violated Sections d, e, e(2)(a), f, f(1) and g(a) of the
14
15   FDCPA, Defendant violated Section 1788.17 of the RFDCPA, thereby entitling

16   Plaintiff to statutory damages under the same.
17
          25.Defendant’s violations of the RFDCPA were willful and knowing.
18

19        26.Defendant’s conduct was a direct and proximate cause, as well as a

20   substantial factor, in causing the injuries, damages and harm to Plaintiff that are
21
     outlined more fully above, and as a result, Defendant is liable to compensate Plaintiff
22
23   for the full amount of statutory and actual damages, along with attorneys’ fees and

24   costs, as well as such other relief permitted by law.
25
                                        Prayer for Relief
26

27         WHEREFORE, Plaintiff respectfully prays that judgment be entered against

28   the Defendant for the following:
                                       7
                             COMPLAINT FOR DAMAGES
     Case 3:20-cv-02090-MMA-WVG Document 1 Filed 10/23/20 PageID.8 Page 8 of 9


             a) Actual damages;
1

2            b) Statutory damages;
3
             c) Costs and reasonable attorney’s fees; and,
4
             d) For such other and further relief as may be just and proper
5
6                        SECOND CAUSE OF ACTION
            VIOLATIONS OF CALIFORNIA’S IDENTITY FRAUD STATUTE
7
                               (Cal. Civ. Code § 1798.92-1798.97)
8
9
            27.Plaintiff incorporates by reference all of the above paragraphs of this
10
11
     Complaint as though fully stated herein.

12          28.The foregoing acts and omissions constitute numerous and multiple
13
     violations of the Cal. Civ. Code § 1798.92, including but not limited to each and
14
15
     every one of the above-cited provisions of Cal. Civ. Code § 1798.92.

16          29.As a result of each and every violation of Cal. Civ. Code § 1798.92, Plaintiff
17
     is entitled to any actual damages pursuant to Cal. Civ. Code § 1798.93(c)(5);
18

19   statutory damages in an amount up to $30,000.00 pursuant to Cal. Civ. Code §

20   1798.93(c)(6); costs pursuant to Cal. Civ. Code § 1798.93(c)(5), attorney’s fees and
21
     costs pursuant to Cal. Civ. Code § 1798.93(c)(5) and any equitable relief the Court
22
23   deems appropriate pursuant to Cal. Civ. Code § 1798.93(c)(5).

24                                      Prayer For Relief
25
             WHEREFORE, Plaintiff prays that judgment be entered against Defendant
26

27   for:

28           a) Actual damages
                                         8
                               COMPLAINT FOR DAMAGES
     Case 3:20-cv-02090-MMA-WVG Document 1 Filed 10/23/20 PageID.9 Page 9 of 9


           b) Statutory damages pursuant to Cal. Civ. Code §1798.93(c)(6).;
1

2          c) Attorney’s fees and cost
3
           d) Any other equitable or injunctive relief the Court deems appropriate
4
                                      TRIAL BY JURY
5
6         30.Pursuant to the seventh amendment to the Constitution of the United States
7
     of America, Plaintiff is entitled to, and demands, a trial by jury.
8
9
     Dated: October 23, 2020

10
11
     By: /s/ Todd M. Friedman
     Todd M. Friedman
12   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
13
     Attorney for Plaintiff

14
15

16

17
18

19
20

21

22
23

24
25

26

27
28

                                        9
                              COMPLAINT FOR DAMAGES
